DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: "an MTR" should read --a MTR--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) in view of Mutoh (US 20120323483 A1) and Cao (US 20160364823 A1).

REGARDING CLAIM 1, Sidiropoulos discloses, obtaining an MTR database comprising, for a plurality of MTRs: a plurality of points for each of the plurality of MTRs, and a plurality of links between the plurality of points (Sidiropoulos: a method of route that include military training routes (MTRs) [0096] comprising plurality of paths (routes), having a first, second and third waypoint (plurality of points) on the flight path; plurality of point along the flight segments (link), [0006], [0009], [O300]).
Sidiropoulos does not explicitly disclose, obtaining a user input comprising a selection of an MTR of the plurality of MTRs; and visualizing the selected MTR.
However, in the same field of endeavor, Mutoh discloses, [0069] “Furthermore, in the case a plurality of found routes have been generated by the route search unit 155 searching for a plurality of routes, the degree-of-matching calculation unit 159 may calculate the degree of matching to the reference route for each of the plurality of found routes. When the degree of matching has been calculated for the plurality of found routes and these degrees of matching are [0070] “The navigation unit 161 has a function of showing the path along the route selected. The navigation unit 161 can show the user the path by causing the display control unit 163 to display various display screens”, for the benefit of displaying an optimal route for a user, among these routes, and allowing the user choose a route depending on the preference or the demand of the user.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Military Training Routes (MTR) disclosed by Sidiropoulos to include user input and display taught by Mutoh. One of ordinary skill in the art would have been motivated to make this modification in order to display an optimal route for a user, among these routes, and allowing the user choose a route depending on the preference or the demand of the user.
Sidiropoulos in view of Mutoh do not explicitly disclose, recursively processing the selected MTR by following the plurality of links between the plurality of points associated with the selected MTR until a sequence of consecutive points of the plurality of points between an entry point and an exit point is found.
However, in the same field of endeavor, Cao discloses, [0046] “in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-[0128] “...map data includes a road network for representing the road of the map as a line. The intersection is defined as a node. The road is divided by the nodes into multiple sections. A section between two nodes is defined as a link. Thus, the map data includes link data for presenting a link and node data for presenting a node. The link data includes a link identifier of each link as an identifier of the link, a link length, position data of a starting point (i.e., one node) of each link and an end point (i.e., the other node) of each link, an angle (i.e., a direction) data, a width of a road, a type of a road and the like. The link ID is specific to a corresponding link. The position data of each node includes a longitude and a latitude of the node. Further, the link data includes information for displaying (i.e., reproducing) the link on the map”, for the benefit of minimizing loss of time due to lengthy travel times, traffic congestion, mitigate higher fuel expenses, and the pollution health hazard in some urban areas.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Military Training Routes (MTR) disclosed by a modified Sidiropoulos to include following the plurality of links between the plurality of points associated with the a route until a sequence of consecutive points of the plurality of points between an entry point (pick-up) and an exit point (drop-off) is found taught by Cao. One of ordinary skill in the art would have been motivated to make this modification in order to minimize loss of time due to lengthy travel times, traffic congestion, mitigate higher fuel expenses, and the pollution health hazard in some urban areas.

REGARDING CLAIM 15, Sidiropoulos in view of Mutoh and Cao remain as applied above to claim 1, and further, Sidiropoulos also discloses, preparing a flight plan based on the selected (Sidiropoulos: estimating a delay and calculate the capacity profile (planning) based on the selected flight with origin and destination (MTR) [0204]).

REGARDING CLAIM 16, Sidiropoulos in view of Mutoh and Cao remain as applied above to claim 15, and further, Sidiropoulos also discloses, preparing the flight plan comprises determining fuel consumption (Sidiropoulos: the aircraft planning includes fuel burn [0034]-[0035]).

REGARDING CLAIM 20, Sidiropoulos discloses, obtaining an MTR database comprising, for a plurality of MTRs: a plurality of points for each of the plurality of MTRs, and a plurality of links between the plurality of points (Sidiropoulos: a method of route that include military training routes (MTRs) [0096] comprising plurality of paths (routes), having a first, second and third waypoint (plurality of points) on the flight path; plurality of point along the flight segments (link), [0006], [0009], [O300]); obtaining a plurality of MTR vector tiles comprising delimited regions for which vectors to be used for visually rendering the MTRs are pre-computed (Sidiropoulos: [FIG. 6, 4A, 4B] obtaining a plurality of MTR vector tiles comprising delimited regions for which vectors to be used for visually rendering the MTRs are pre-computed can be observed.); and visualizing the selected MTR by rendering MTRs for the plurality of points that are represented in the plurality of MTR vector tiles (Sidiropoulos: [FIG. 6, 4A, 4B] and visualizing the selected MTR by rendering MTRs for the plurality of points that are represented in the plurality of MTR vector tiles can be observed.).

Sidiropoulos does not explicitly disclose, recursively processing the selected MTR by following the plurality of links between the plurality of points associated with the selected MTR until a sequence of consecutive points of the plurality of points between an entry point and an exit point is found, from the entry point, following a first branch of the selected MTR, represented by a first subset of the plurality of links between the plurality of points associated with the selected MTR, as long as possible; determining that the first branch does not reach the exit point; and switching to a second branch of the selected MTR, represented by a second subset of the plurality of links between the plurality of points associated with the selected MTR, to reach the exit point.
However, in the same field of endeavor, Cao discloses, [0046] “in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-segments where people can be picked up and dropped off”; [0128] “...The map data includes a road network for representing the road of the map as a line. The intersection is defined as a node. The road is divided by the nodes into multiple sections. A section between two nodes is defined 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Military Training Routes (MTR) disclosed by a Sidiropoulos to include following the plurality of links between the plurality of points associated with the a route until a sequence of consecutive points of the plurality of points between an entry point (pick-up) and an exit point (drop-off) is found taught by Cao. One of ordinary skill in the art would have been motivated to make this modification in order to minimize loss of time due to lengthy travel times, traffic congestion, mitigate higher fuel expenses, and the pollution health hazard in some urban areas.
Sidiropoulos in view of Cao do not explicitly disclose, obtaining a user input comprising a selection of an MTR of the plurality of MTRs; and visualizing the selected MTR.
However, in the same field of endeavor, Mutoh discloses, [0069] “Furthermore, in the case a plurality of found routes have been generated by the route search unit 155 searching for a plurality of routes, the degree-of-matching calculation unit 159 may calculate the degree of [0070] “The navigation unit 161 has a function of showing the path along the route selected. The navigation unit 161 can show the user the path by causing the display control unit 163 to display various display screens”, for the benefit of displaying an optimal route for a user, among these routes, and allowing the user choose a route depending on the preference or the demand of the user.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Military Training Routes (MTR) disclosed by a modified Sidiropoulos to include user input and display taught by Mutoh. One of ordinary skill in the art would have been motivated to make this modification in order to display an optimal route for a user, among these routes, and allowing the user choose a route depending on the preference or the demand of the user.

REGARDING CLAIM 21, Sidiropoulos in view of Cao and Mutoh remain as applied above to claim 20, wherein Sidiropoulos in view of Cao and Mutoh disclose a plurality of MTR, and further, Cao also discloses, obtaining source data representing the plurality of MTRs (Cao: [FIG. 7] server; see at least [0034], [0123]), and processing the source data to generate an explicit representation of the plurality of points and the plurality of links between the plurality of points of each of the plurality of MTRs for routing (Cao: [0046] in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-segments where people can be picked up and dropped off; [0128] ...The map data includes a road network for representing the road of the map as a line. The intersection is defined as a node. The road is divided by the nodes into multiple sections. A section between two nodes is defined as a link. Thus, the map data includes link data for presenting a link and node data for presenting a node. The link data includes a link identifier of each link as an identifier of the link, a link length, position data of a starting point (i.e., one node) of each link and an end point (i.e., the other node) of each link, an angle (i.e., a direction) data, a width of a road, a type of a road and the like. The link ID is specific to a corresponding link. The position data of each node includes a longitude and a latitude of the node. Further, the link data includes information for displaying (i.e., reproducing) the link on the map.); and sharing the MTR database with a plurality of user devices (Sidiropoulos: [0046] in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-segments where people can be picked up and dropped off; [0128] ...The map data includes a road network for representing the road of the map as a line. The intersection is defined as a node. The road is divided by the nodes into multiple sections. A section between two nodes is defined as a link. Thus, the map data includes link data for presenting a link and node data for presenting a node. The link data includes a link identifier of each link as an identifier of the link, a link length, position data of a starting point (i.e., one node) of each link and an end point (i.e., the other node) of each link, an angle (i.e., a direction) data, a width of a road, a type of a road and the like. The link ID is specific to a corresponding link. The position data of each node includes a longitude and a latitude of the node. Further, the link data includes information for displaying (i.e., reproducing) the link on the map.).

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) in view of Mutoh (US 20120323483 A1) and Cao (US 20160364823 A1) as applied to claim 1 above, and further in view of Pan (US 20180335309 A1).

REGARDING CLAIM 2, Sidiropoulos in view of Cao and Mutoh remain as applied above to claim 1, and further, Sidiropoulos discloses, sharing the MTR database with a plurality of user devices (Sidiropoulos: processor having a data, [0010] interfaces and controls operation with other device (sharing data with other device which will be use by a user), [0313]).
Sidiropoulos does not explicitly disclose, generating the MTR database by: obtaining source data representing the plurality of MTRs, and processing the source data to generate an explicit representation of the plurality of points and the plurality of links between the plurality of points of each of the plurality of MTRs for routing.
Pan discloses, “the method prior to obtaining the MTR database: generating the MTR database by: obtaining source data representing the plurality of MTRs preliminary obtaining data related to the road network including one or more road (MTR)” [0008] and “processing the source data to generate an explicit representation of the plurality of points and the plurality of links between the plurality of points of each of the plurality of MTRs for routing using (processing) data related to the road network to generate plurality of historical routes and links between points” [0007], for the benefit of providing a recommendation route to the user, [0007].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a modified Sidiropoulos in view of Pan to obtaining the MTR database: generating the MTR database by: obtaining source data representing the plurality of MTRs, and processing the source data to generate an explicit representation of the plurality of points and the plurality of links between the plurality of points of each of the plurality of MTRs for routing. One of ordinary skill in the art would have been motivated to make this modification in order to for the benefit of providing a recommendation route to the user, [0007].

REGARDING CLAIM 14, Sidiropoulos in view of Cao and Mutoh remain as applied above to claim 1, and further, Sidiropoulos in view of Cao and Mutoh do not explicitly disclose the entry point is one selected from: a user-specified entry point, and a default entry point.
However, in the same field of endeavor, Pan discloses, “the start point (entry point) is select from the first start point (entry point) from the recommendation point choose by the user 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Military Training Routes (MTR) disclosed by a modified Sidiropoulos to include a user-specified entry point, and a default entry point taught by Pan. One of ordinary skill in the art would have been motivated to make this modification in order to generate a better route option to the user.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) Mutoh (US 20120323483 A1) Cao (US 20160364823 A1) Pan (US 20180335309 A1) as applied to claim 2 above, and further in view of Hawkins (WO 2017173417 A1).

REGARDING CLAIM 3, Sidiropoulos in view of Cao, Mutoh, and Pan remain as applied above to claim 2, and further, Sidiropoulos in view of Cao, Mutoh, and Pan do not explicitly disclose, the source data comprises Digital Aeronautical Flight Information Files (DAFIF).
However, in the same field of endeavor, Hawkins discloses, [0131] “the data set includes a digital aeronautical flight information file (DAFIF)”, for the benefit of producing the airport runway [0131].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Military Training Routes (MTR) disclosed by a modified Sidiropoulos to include DAFIF taught by Hawkins. One of ordinary skill in the art would have been motivated to make this modification in order to produce the airport runway.


Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) in view of Mutoh (US 20120323483 A1), Cao (US 20160364823 A1), and Pan (US 20180335309 A1) as applied to claim 2 above, and further in view of Di Cairano et al. (US 20160375901 A1).

REGARDING CLAIM 4, Sidiropoulos in view of Cao, Mutoh, and Pan remains as applied above to claim 2, and further, Sidiropoulos in view of Cao, Mutoh, and Pan do not explicitly disclose, removing redundant points.
However, in the same field of endeavor, Di Cairano discloses, [0038] “ A subsequent stage involves removing redundant points in the fine path to obtain a pruned path. A final stage involves smoothing the pruned path. In such a manner, the total computational complexity of the method for determining the modified path is reduced”; [0040] “the method removed 403 redundant points of the refined path that increase the value of the cost function without being useful and/or required for avoiding the obstacle and smooths 404 a trajectory connecting the points of the pruned refined path to produce the vehicle drivable path. For example, the redundant points can be removed from the refined path to obtain a path with fewer curves, and the path is smoothed by applying proper curvature functions”, for the benefit of computing a modified path.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Military Training Routes (MTR) disclosed by a modified 

REGARDING CLAIM 5, Sidiropoulos in view of Cao, Mutoh, Pan, and Di Cairano remain as applied above to claim 4, and further, Di Cairano also teaches, the removal of the redundant points, the redundant points are prioritized in the order of: (1) serving as entry and exit, (2) serving as entry or exit, 2Application No. 16/550,142Docket No.: 18648/021001 (3) serving as alternate entry or exit, and (4) serving as enroute point (Di Cairano: [0038] A subsequent stage involves removing redundant points in the fine path to obtain a pruned path. A final stage involves smoothing the pruned path. In such a manner, the total computational complexity of the method for determining the modified path is reduced; [0040] the method removed 403 redundant points of the refined path that increase the value of the cost function without being useful and/or required for avoiding the obstacle and smooths 404 a trajectory connecting the points of the pruned refined path to produce the vehicle drivable path. For example, the redundant points can be removed from the refined path to obtain a path with fewer curves, and the path is smoothed by applying proper curvature functions).
Di Cairano does not explicitly recite the intended use terminology “(1) serving as entry and exit, (2) serving as entry or exit, 2Application No. 16/550,142Docket No.: 18648/021001 (3) serving as alternate entry or exit, and (4) serving as enroute point”. However, Di Cairano does disclose path pruning by removing redundant nodes/points, which is capable of the intended use and reads on the claimed limitation.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) in view of Mutoh (US 20120323483 A1), Cao (US 20160364823 A1), and Pan (US 20180335309 A1) as applied to claim 2 above, and further in view of Okude (CN 102840867 A).

REGARDING CLAIM 6, Sidiropoulos in view of Cao, Mutoh, and Pan remain as applied above to claim 2, and further, Cao discloses, recursively processing the selected MTR is performed upon user request (Cao: [0046] in a route planned by a system 100 (FIG. 3) where a first passenger with an pick-up point (1) and a drop-off point (2), a second passenger with an pick-up point (3) and a drop-off point (4) and a third passenger with an pick-up point (5) and a drop-off point (6), and a route (10) is a union of three optimal routes for the first, second and third passenger from pick-up point (1), (3) and (5) to drop-off points (2), (4) and (6), respectively. The process can identify carpooling possibility by matching sub-segments where people can be picked up and dropped off; [0128] ...The map data includes a road network for representing the road of the map as a line. The intersection is defined as a node. The road is divided by the nodes into multiple sections. A section between two nodes is defined as a link. Thus, the map data includes link data for presenting a link and node data for presenting a node. The link data includes a link identifier of each link as an identifier of the link, a link length, position data of a starting point (i.e., one node) of each link and an end point (i.e., the other node) of each link, an angle (i.e., a direction) data, a width of a road, a type of a road and the like. The link ID is specific to a corresponding link. The position data of each node includes a longitude and a latitude of the node. Further, the link data includes information for displaying (i.e., reproducing) the link on the map.).
Sidiropoulos in view of Cao, Mutoh, and Pan do not explicitly disclose, generating the MTR database is periodically performed offline.
However, in the same field of endeavor, Okude discloses, [0024] “generating route database can be off-line”, for the benefit of reducing server traffic and overcoming connectivity concerns.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Military Training Routes (MTR) disclosed by a modified Sidiropoulos to offline capabilities taught by Okude. One of ordinary skill in the art would have been motivated to make this modification in order to reduce server traffic and overcoming connectivity concerns.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) in view of Mutoh (US 20120323483 A1) and Cao (US 20160364823 A1) as applied to claim 1 above, and further in view of McDonough (US 20040054687 A1).

REGARDING CLAIM 7, Sidiropoulos in view of Mutoh and Cao remain as applied above to claim 1, and further, Sidiropoulos in view of Mutoh and Cao do not explicitly disclose, from the entry point, following a first branch of the selected MTR, represented by a first subset of the plurality of links between the plurality of points associated with the selected MTR, as long as possible; determining that the first branch does not reach the exit point; and switching to a 
However, in the same field of endeavor, McDonough discloses, [0038] “travelling from entry point represent by two or more road segments”;  [0055] “determines the transition point A segment does not reach the end point C”; [0055]- [0056] “changing (switching) to the decision point along the path C (second branch)”, for the benefit of accurately getting to the destination.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Military Training Routes (MTR) disclosed by a modified Sidiropoulos to include determining the transition point taught by McDonough. One of ordinary skill in the art would have been motivated to make this modification in order to accurately get to the destination.

REGARDING CLAIM 8, Sidiropoulos in view of Mutoh, Cao, and McDonough remain as applied above to claim 7, and further, McDonough also discloses, following the plurality of links between the plurality of points associated with the selected MTR until the sequence of consecutive points of the plurality of points between the entry point and the exit point is found further comprises selecting one of the first branch and the second branch to include a user-specified via-point (McDonough: determine which actual road segment corresponds to the transition point pair using (including) via node (via point), [0061]).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) in view of Mutoh (US 20120323483 A1) and Cao (US 20160364823 A1) as applied to claim 1 above, and further in view of Coleman (US 20180348010 A1).

REGARDING CLAIM 9, Sidiropoulos in view of Mutoh and Cao remain as applied above to claim 1, and further, Sidiropoulos in view of Mutoh and Cao do not explicitly disclose, recursively processing the selected MTR further comprises prioritizing primary MTRs over alternate MTRs.
However, in the same field of endeavor, Coleman discloses, [0042] “prioritize route from several alternate routes”, for the benefit of satisfying a user need [0042].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Military Training Routes (MTR) disclosed by a modified Sidiropoulos to include prioritizing taught by Coleman. One of ordinary skill in the art would have been motivated to make this modification in order to satisfy a user need.

REGARDING CLAIM 10, Sidiropoulos in view of Mutoh and Cao remain as applied above to claim 1, and further, Sidiropoulos in view of Mutoh and Cao do not explicitly disclose, visualizing the selected MTR comprises visualizing a corridor along the sequence of consecutive points, wherein the corridor is defined by at least a floor, a ceiling, and a width.
However, in the same field of endeavor, Coleman discloses, [0043] “visualizing the route between points 204 and 204B which is represented by major surface streets 202 (floor)”, for the benefit of ease of visualization, [0043].


REGARDING CLAIM 11, Sidiropoulos in view of Mutoh, Cao, and Coleman remain as applied above to claim 10, and further, Coleman also discloses, detecting that the selected MTR comprises tapering based on a remarks text (Coleman: label the route as alternative route (remark text) on the map [0066]); and 3Application No. 16/550,142Docket No.: 18648/021001 visualizing a segment of the corridor at which the corridor tapers based on the remarks text (Coleman: and visually represent the alternative route been labeled (remark text) on the display [0066]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) in view of Mutoh (US 20120323483 A1), Cao (US 20160364823 A1), and Coleman (US 20180348010 A1) as applied to claim 10 above, and further in view of Benesh (US 20190094554 A1).

REGARDING CLAIM 12, Sidiropoulos in view of Mutoh, Cao, and Coleman remain as applied above to claim 10, and further, Sidiropoulos in view of Mutoh, Cao, and Coleman do not explicitly disclose, the corridor is superimposed on a background providing contextual information.
Benesh discloses, [[0015], [0039]] “text (corridor) is overlaid (superimpose) onto the background present as a relevant information”, for the benefit of providing relevant information to the user [0039].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Military Training Routes (MTR) disclosed by a modified Sidiropoulos to include superimposed contextual information taught by Benesh. One of ordinary skill in the art would have been motivated to make this modification in order to provide contextual information.

REGARDING CLAIM 13, Sidiropoulos in view of Mutoh, Cao, Coleman, and Benesh remain as applied above to claim 12, and further, Benesh also discloses, the background providing the contextual information comprises at least one selected from terrain, structures, obstructions, and hazard warnings (Benesh: background providing the information indicating a tree (structure) [0039]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) in view of McDonough (US 20040054687 A1).

REGARDING CLAIM 17, Sidiropoulos discloses, a first computer processor (Sidiropoulos: processor (first processor), [0010]); and first instructions executing on the first computer processor, causing the system to: obtain an MTR database comprising, for a plurality of MTRs: a plurality of points for each of the plurality of MTRs, and a plurality of links between the plurality (Sidiropoulos: instructions executing on a processor (first processor) causing the system to have a route that include military routes (MTRs) [0096] comprising plurality of paths (routes), having a first, second and third waypoint (plurality of points) on the flight path; plurality of point along the flight segments (link) [0006], [0009], [0300]); obtain a user input comprising a selection of an MTR of the plurality of MTRs (Sidiropoulos: election of a set of flights with origin and destination (route) by the user, [0204]).
Sidiropoulos does not explicitly disclose, recursively process the selected MTR by following the plurality of links between the plurality of points associated with the selected MTR until a sequence of consecutive points of the plurality of points between an entry point and an exit point is found; and visualize the selected MTR.
However, in the same field of endeavor, McDonough discloses, [0082] “following plurality of links”; [0083] “visually display the route on the map”, for a benefit of providing the updated route to the user.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Military Training Routes (MTR) disclosed by Sidiropoulos to include following a plurality of links taught by McDonough. One of ordinary skill in the art would have been motivated to make this modification in order to provide the updated route to the user.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidiropoulos (US 20200143691 A1) in view of McDonough (US 20040054687 A1) as applied to claim 17 above, and further in view of Pan (US 20180335309 A1).

REGARDING CLAIM 18, Sidiropoulos in view of McDonough remain as applied above to claim 17, and further, McDonough also discloses, sharing the MTR database with a user devices comprising the first computer processor (McDonough: visually display the route on the map [0083]).
Sidiropoulos in view of McDonough do not explicitly disclose, a second computer processor; and second instructions executing on the second computer processor, causing the system to, prior to obtaining the MTR database: generate the MTR database by: obtaining source data representing the plurality of MTRs, and processing the source data to generate an explicit representation of the plurality of points and the plurality of links between the plurality of points of each of the plurality of MTRs for routing.
However, in the same field of endeavor, Pan discloses, [0004] “a device having a processor (which can be used as second computer processor)”; [0006] “instruction executed by a computer having a processor (second processor)”; [0008] “preliminary obtaining data related to the road network including one or more road (MTR)”; [0007] “using that data related to the road network to generate plurality of historical routes and links between points”, for the benefit of providing a recommendation route to the user [0007].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Military Training Routes (MTR) disclosed by a modified Sidiropoulos to include duplication/replication of parts/steps taught by Pan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a recommendation route to the user.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the prior art combination applied in the prior rejection of record for matter specifically challenged in the argument (see claim 1, supra).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Whitman (US 20200117198 A1)
Yamauchi (US 20100066587 A1)
Jonak (US 20200117214 A1)
Szatmary (US 9717387 B1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           
/MACEEH ANWARI/             Primary Examiner, Art Unit 3663